Response to Arguments
Applicant's arguments filed 7-01-2021 with respect to amended Claims 1, 3, 5, 26, and 28 have been fully considered but they are not persuasive. 
The Applicant argues that claims 1-5, 15-18, and 26-28, as amended are nonobvious over Jeon in view of Park as Jeon and Park do not disclose each and every element of the claims and further that no prima facie case of obviousness exists as none of the cited references disclose or suggest “transmitting downlink control information (DCI) on a physical downlink control channel (PDCCH) that includes BWP activation information for the multiple BWPs for downlink and the multiple BWPs for uplink,” as recited in amended claim 1(Remarks pg. 8, lines 27-30 and pg.9 lines 1-4).
Examiner respectfully disagrees

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, In this case, it is relatively established by the primary reference Jeon the configuration of both uplink and downlink BWPs at a given time: Jeon ¶150- 1st and 2nd sentences- a set of BWPs for receptions by the wireless device (e.g., DL BWP set) and/or or a set of BWPs for transmissions by the wireless device (e.g., UL BWP set); ¶0244- 2nd sentence; ¶0245- 1st sentence. 
¶0090; ¶0094; ¶0103; ¶106- 2nd sentence.
Further with regard to the newly added amendments to Independent claims 1 and 26 (cancelled claim 2 and 27 respectively) one of ordinary skills in the art would realize the combined teachings of Jeon and Park  teaches the transmitting of DCI on a PDCCH (Park ¶0066, ¶0064- last sentence; ¶0067- 1st sentence; ¶0069) that includes BWP activation information for one or more of the multiple BWPs for downlink and the multiple BWPs for uplink (¶0233- 3rd sentence- an indication indicating which DL BWP and/or which UL BWP are active).
The applicant further argues individually where Jeon’s disclosure of RRC signaling that may be used to indicate which DL BWP and/or which UL BWP are active, cited by the Office Action with respect to previously dependent claim 2, is not a disclosure of DCI including BWP activation information for multiple BWPs for downlink and multiple BWPs for uplink (Remarks pg. 9 lines 8-12) and further where Jeon discloses only transmission of RRC information indicating activation of a single DL BWP and/or a single UL BWP and does not disclose transmission of DCI on a PDCCH “that includes BWP activation information for the multiple BWPs for downlink and the multiple BWPs for uplink,” as recited in claim 1 and additionally that Park fails to remedy this deficiency, as Park’s disclosure does not include a disclosure of transmission of DCI on a PDCCH “that includes BWP activation information for the multiple BWPs for downlink and the multiple BWPs for uplink,” as recited in amended claim 1 (Remarks, pg.9, lines 15-21).

The Examiner respectfully disagrees.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In lieu of the arguments presented with regard to amended claims 1 and 26, entry is denied for the amendments to claims 14 and 29 since those amendments have not been considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KEVIN C. HARPER/Primary Examiner, Art Unit 2462